IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-10165
                           Summary Calendar




JOHN MARCUS GORDY,

                                          Plaintiff-Appellant,

versus


TOM COWAN, Etc., ET AL.,


                                          Defendants,

AA WRECKER SERVICE, John Doe, Owner; DONNY DENMAN, also
known as John Doe, Owner of AA Wrecker Service; SHIRLEY
DENMAN, Owner of AA Wrecker Service,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:94-CV-250-E
                      --------------------
                          June 21, 2000

Before DAVIS, EMILIO M. GARZA and DENNIS, Circuit Judges.

PER CURIAM:*

     John Marcus Gordy, Texas prisoner # 644401, appeals the

district court’s grant of summary judgment sua sponte in favor of

AA Wrecker Service.   Gordy contends that 1) the district court

was not authorized to grant summary judgment sua sponte, and

2) the district court erred in granting summary judgment.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-10165
                                  -2-

     We have reviewed the record and briefs submitted by the

parties and find no error.     See Washington v. Resolution Trust

Corp., 68 F.3d 935, 939 (5th Cir. 1995); Babb v. Dorman, 33 F.3d

472, 476 (5th Cir. 1994); Murphy v. Collins, 26 F.3d 541, 543

(5th Cir. 1994); United States v. Thomas, 973 F.2d 1152, 1156

& n.3 (5th Cir. 1992).

     AFFIRMED.